IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-11245
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GARY MATHIS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:01-CR-56-2-E
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Gary Mathis appeals from his sentence for counterfeiting.

He contends that the district court erred by denying him an

adjustment for acceptance of responsibility and by adjusting his

offense level to 15, pursuant to U.S.S.G. § 2B5.1(b)(2), because

the bills he produced were not of sufficient quality to pass in

circulation.

     Mathis does not dispute that he admitted to the probation

officer that he had possessed hallucinogenic mushrooms while he

was on release during the proceedings in the district court.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11245
                                -2-

Mathis’s possession of an illegal controlled substance was

sufficient to support finding that he had not refrained from

criminal conduct.   U.S.S.G. § 3E1.1, comment. (n. 1(b)).   The

district court’s finding that Mathis had not accepted

responsibility was not clearly erroneous.     United States v.

Watkins, 911 F.2d 983, 984 (5th Cir. 1990).

     The case agent in Mathis’s case believed that the

counterfeit notes were good enough to pass into circulation.      The

district court’s finding that the notes were good enough to pass

therefore was not clearly erroneous.    United States v. Wyjack,

141 F.3d 181, 183-84 (5th Cir. 1998).

     AFFIRMED.